Citation Nr: 1828213	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine (claimed as a low back condition and thoracic spine arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty in the military from December 1994 to December 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the proceeding is of record.  In February 2015, the Veteran had another hearing at the RO concerning this claim - this time, however, before the undersigned judge (Travel Board hearing), and there also is a transcript of this additional hearing in the record on appeal.

In April 2015 the Board REMANDED this claim for additional development.

The Board also since, in November 2017, has requested an expert medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's back pain complaints in service were acute and transitory and resolved; a chronic back disability was not manifested in service; her currently diagnosed DJD is not shown to be etiologically related to or the result of her service/complaints/injury therein.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the Veteran's hearings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's claim.  During the more recent February 2015 Travel Board hearing, to this end, the undersigned judge identified the determinative issues and notified the Veteran of what is necessary to substantiate this claim.  The Board resultantly finds there has been the required compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

As for the duty to assist the Veteran with this claim, her service treatment records (STRs) are in the electronic file (e-file), and VA has obtained all pertinent private and VA treatment records she identified.  As well, she was afforded VA examinations in April 2010 and June 2015, also with a VA medical opinion in August 2015 and even more recently an expert VHA opinion in December 2017.  She has not alleged prejudice from a notice-or-duty-to-assist deficiency.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of entitlement to service connection there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a relevant disease or an injury in service; (iii) and a causal relationship, i.e., "nexus", between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including arthritis) may be service onnected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for arthritis).  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology under § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In deciding this claim, the Board has reviewed all of the evidence, but with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what this evidence shows, or does not show, as concerning the claim.

The Veteran's August 1994 enlistment examination is devoid of any notation referable to any pre-existing back disability.  She started serving on active duty in December 1994.

A December 1994 STR, so from that same month, notes that the Veteran had fallen out of her bed and injured her neck about one week prior.  No complaints of back pain were reported or otherwise noted.  

A June 1995 STR notes that the Veteran was seen with complaints of muscular back pain for two days from standing in the food line.  Physical examination revealed paralumbar tenderness.  Straight leg test was negative.  She was prescribed Norgesic tablets to be taken every 6 hours.  A later June 1995 STR notes that she had previously been seen in the ER for back pain.  It notes that she believed her back pain to have been caused by a 12-hour shift in her food-service job.  Physical examination showed an area of tenderness in the right paralumbar muscles.  The assessment was muscular back pain.  She was given a back exercise on the job booklet and instructed to ice every 20-30 minutes if flare-ups occurred.

A February 1998 chest X-Ray showed mild thoracic dextra scoliosis, otherwise the regional bones and soft tissues were unremarkable.  

An October 1998 physical profile was normal in all areas, including upper extremities (which includes evaluation of the spine).  

The Veteran's DD Form 214 lists her date of birth in 1976 with active duty service from December 1994 to December 1998 with four months of prior inactive service and four months of foreign service.  

A memorandum on medical examination (signed by both the Veteran and the noncommissioned officer in charge) for voluntary separation or retirement shows that a physical examination was not required on separation.  Her service, as mentioned, ended in December 1998.

A January 2006 MRI of the lumbar spine showed mild curvature of the thoracic spine that may indicate very mild scoliosis versus positioning of the patient with patient not erect for evaluation of scoliosis.  An April 2006 MRI of the lumbar spine showed multiple Schmorl's nodes.

On April 2006 lumbar spine MRI without contrast the impression was multiple Schmorl's nodes from the T11 through L3.  Normal anatomic alignment of the lumbar spine was noted.  Disc desiccation at the L2 through L4 levels was noted.  
An October 2008 private treatment record shows en elevated rheumatoid factor.  


On April 2010 VA examination the examiner opined that it was less likely than not that the Veteran's mild DJD of the lumbar spine was related to complaints of back pain during service.  The examiner reasoned that there was no evidence of any significant injury to the low back during service, and only self-reported back pain without any significant findings on lumbar spine MRI or X-Ray.  The examiner also found that Rheumatoid arthritis (RA) that had been diagnosed for the last five years was not related to the low or mid back pain.

On August 2010 MRI of the lumbar spine without contrast the impression was multilevel minimal bulging associated with early disc degeneration and minimal spondylosis and multilevel Schmorl nodules.  

In a November 2010 DRO hearing the Veteran testified that she injured her back in 1990-91 and then again in June 1995 while in service and working at the dining hall.  She testified that after working a long shift she noticed a bruise on her back and went to the ER.  

On a March 2011 MRI of the lumbar spine without contrast the impression was a stable examination since August 2008 MRI with mild degenerative disc disease (DDD) and facet arthropathy from L2-L3 through L4-L5.  No acute osseous abnormality or disc herniation.

An August 2013 gulf war general medical examination notes that RA was diagnosed in 2006.  A July 2014 ambulatory record notes that she fell on lower back two days prior.  X-Ray taken of the sacrum/coccyx showed linear lucency seen through the distal tip of the sacrum consistent with a fracture with questionable mild malalignment of coccyx and degenerative changes

During her February 2015 Travel Board hearing the Veteran testified that she did not have any injuries to her back prior to service.  She testified that her jobs in the military, however, required long periods of standing.  So she attributes her present-day back issues to that obligation in service.

On June 2015 VA examination the noted diagnoses were mild thoracic dextro scoliosis (1998), and DJD and disc disease of the lumbosacral spine (2006).  The examiner opined that it was less likely than not that the Veteran's current low back disability was related to complaints of back pain in service.  The examiner noted that the February 1998 finding of mild thoracic dextro scoliosis is not a low back condition and noted that it does not cause or aggravate the Veteran's DJD as the two conditions are etiologically and pathologically separate and cannot be casually related.  The examiner noted that the risk factors for developing scoliosis were age (typically during a growth spurt between nine and fifteen years old) and a family history.

On August 2015 VA medical opinion, the examiner opined that the Veteran's low back disability was less likely than not caused or aggravated by an in-service injury or event.  The examiner noted that there was no chronicity of a low back condition and noted that based on medical literature that the Veteran's degenerative scoliosis did not cause or aggravate the Veteran's DJD and DDD as they are etiologically and pathologically separate.  The examiner incorrectly states that there were no complaints of a low back condition in service.  

In a December 2017 VHA opinion the consulting provider opined that it was less likely than not that the Veteran's low back disability is related to her complaints of back pain and thoracic scoliosis that were documented in service.  The consulting provider reasoned that a brief episode of muscular pain is all together common and not indicative of a significant spinal condition.  The consulting provider also referred to the lack of a structural injury during active service and noted that mild thoracic scoliosis is almost always congenial and not related to activity.
It is not in dispute that the Veteran has a low back disability DJD and DDD of the lumbosacral spine have been diagnosed.  However, the only complaints of back pain in service were in June 1995 when a muscular back strain was noted, with no specific injury noted, and not reported follow-up after treatment.  A February 1998 chest X-Ray showed mild thoracic dextra scoliosis, otherwise the regional bones and soft tissues were unremarkable.  An October 1998 physical profile was normal in all areas, including upper extremities (which includes evaluation of the spine).  Accordingly, the complaint in service is shown to have been acute, resolving without residuals.  Consequently, service connection for a low back on the basis that it became manifest in service and has persisted since is not warranted.  DJD was not shown prior to 2006, the chronic disease provisions of 38 U.S.C. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 do not apply, and presumptive service connection for low back arthritis under these provisions is not warranted.  Although arthritis is listed under 38 C.F.R. § 3.309(a) and service connection may be established by showing continuity, continuity of low back arthritis is simply not shown.  Arthritis was first shown in 2006 (nearly 8 years after service).  

What remains for consideration is whether the Veteran's low back disability may otherwise be related to her service.  That is a medical question beyond the scope of common knowledge or capability of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

There is no competent (medical) evidence in the record suggesting that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of her current low back disabilities.  The only medical evidence in the record directly addressing this determinative issue of causation - that is, of a nexus between the current back disabilities and her service/complaints therein - is the opinions offered on VA examination and from the VHA, all against the Veteran's claim (collectively concluding that the current disabilities are unrelated to service).  Of these the Board finds the December 2017 VHA opinion to be most probative.  The consulting provider's conclusion that it is less likely than not that the Veteran's low back disability is related to her complaints of back pain and thoracic scoliosis that were documented in service reflects familiarity with the record and cites to medical literature as supporting authority.  The consulting provider also cited to clinical data, including that brief episodes of muscular pain are all together common and not indicative of a significant spinal condition, and that mild thoracic scoliosis is almost always congenial and not related to activity.  The consulting provider opined that the Veteran's Rheumatoid arthritis could be the cause of her back pain.  

Lastly, the consulting provider addressed the degenerative changes pathology, citing to medical studies showing that nearly 40% of MRIs on those 40 years or greater showed abnormalities consistent with DJD.  The Board finds the opinion probative evidence in this matter and, in the absence of competent evidence to the contrary, persuasive.  The Veteran's own opinion relating her back disability to service is not competent (and probative) evidence in the matter.  She is a lay person, and lacks the expertise to opine on what is ultimately a medical question.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that, whether medical versus lay evidence is needed to support a claim, is a case-by-case determination dependent on the type of condition being claimed, i.e., whether simple or instead complex).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal of this claim must be denied.  


ORDER

Service connection for degenerative joint disease is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


